UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2013 SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 0-13507 34-1395608 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On June 6, 2013, the Board of Directors of SB Financial Group, Inc. (the “Company”) accepted the resignation of director Lynn “Zac” A. Isaac from the boards of directors of the Company and The State Bank and Trust Company (“State Bank”).Mr. Isaac has been a director of the Company and State Bank since 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SB FINANCIAL GROUP, INC. Dated:June 6, 2013 By: /s/ Anthony V. Cosentino Anthony V. Cosentino Executive Vice President and Chief Financial Officer
